                             UNITED STATES BANKRUPTCY COURT
                              EASTERN DISTRICT OF WISCONSIN

                                                                Case No.:     18-26778
                                                                Judge:         Susan V. Kelley
                                                                Chapter:      Chapter 13
In Re: Cheryl Denise Carter


   OBJECTION TO MOTION OF US BANK TRUST N.A. FOR RELIEF FROM

                                             AUTOMATIC STAY


          The Debtor, through Geraci Law, LLC hereby submits this Objection to Motion

of US Bank Trust N.A. for Relief From Automatic Stay, and in support thereof, alleges as

follows:

          (1)       Debtor missed mortgage payments due to periods of unpaid sick leave.

          (2)       Debtor is now back to work full-time and can resume her regular mortgage

                    payments.

          (3)       Debtor requests that she be allowed to make up any post-petition arrearage

                    by the filing of a supplemental claim to her Chapter 13 plan.

          WHEREFORE, the Debtor requests that the Motion for Relief from Automatic

Stay filed by the Movant be denied and that the Court grant them a hearing on the matter.

Dated this Friday, December 07, 2018.
                                                         By: _/s/ Felicia Marie Petroff____
                                                             Felicia Marie Petroff
                                                             Attorney of the Debtor
                                                             Bar #: 1066358
Felicia M. Petroff
Geraci Law, LLC
2505 N. Mayfair Road, Suite 101
Wauwatosa, WI 53226
Phone: (312) 332-1800
Fax: (877) 247-1960
Email: wal@geracilaw.com




Rec. No: 788592
WD - MOT - Objection to MTMS with Cert of Service(bjb)

                Case 18-26778-kmp               Doc 27    Filed 12/07/18     Page 1 of 2
                             UNITED STATES BANKRUPTCY COURT
                              EASTERN DISTRICT OF WISCONSIN

                                                                Case No.:     18-26778
                                                                Judge:         Susan V. Kelley
                                                                Chapter:      Chapter 13
In Re: Cheryl Denise Carter


                                      CERTIFICATE OF SERVICE


       The undersigned, an Attorney, does hereby certify that a copy of this Certificate
of Service and a copy of the attached Objection were mailed First Class to the persons
mentioned below, at their respective addresses, postage prepaid, by U.S. Mail in
Milwaukee, WI on Friday, December 07, 2018:

Cheryl Carter
6083 N. 36th street
Milwaukee, WI 53209


      Additionally, the documents referenced above were also served via electronic
means on the following individuals on Friday, December 07, 2018:

Rebecca R. Garcia                                               Marinosci Law Group, P.C.
PO Box 3170                                                     134 N. LaSalle St., Suite 1900
Oshkosh, WI 54903                                               Chicago, IL 60602


Dated this Friday, December 07, 2018.
                                                         By: _/s/ Felicia Marie Petroff____
                                                             Felicia Marie Petroff
                                                             Attorney of the Debtor
                                                             Bar #: 1066358


Felicia M. Petroff
Geraci Law, LLC
2505 N. Mayfair Road, Suite 101
Wauwatosa, WI 53226
Phone: (312) 332-1800
Fax: (877) 247-1960
Email: wal@geracilaw.com




Rec. No: 788592
WD - MOT - Objection to MTMS with Cert of Service(bjb)

              Case 18-26778-kmp                 Doc 27    Filed 12/07/18     Page 2 of 2
